DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 9/19/2018, 11/14/2018, 8/9/2019, 4/22/2020 and 10/14/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 recite:
12. The device of claim 1, wherein the plurality of amplitude modulators or phase modulators [ italics added ] comprises amplitude modulators configured to transmit a uniform amplitude profile to the plurality of emitters.
13. The device of claim 1, wherein the plurality of amplitude modulators or phase modulators [ italics added ] comprises amplitude modulators configured to transmit a Gaussian amplitude profile to the plurality of emitters.
The use of “or” infers that the phase modulators comprise amplitude modulators, thus not being definite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hosseini et al (2019/0056634 – provisional 62/452,838 filed 1/31/2017).
With respect to claim 1, Hosseini et al disclose:
A device comprising an optical scanner [ taught by figure 10 ], the optical scanner comprising an optical phased array [ figure 10 shows a phased array ], the optical scanner comprising: a power splitter configured to split light from a waveguide connecting at least one laser to a plurality of waveguides [ taught by the distribution tree ]; a plurality of amplitude modulators or phase modulators, each connected to the power splitter through a corresponding waveguide of the plurality of waveguides [ taught by the phase shifters ]; and a plurality of emitters, each emitter connected to a corresponding amplitude or phase modulator through a corresponding waveguide [ taught by the grating emitters ], wherein: the plurality of amplitude modulators or phase modulators is configured to receive control signals to control an amplitude or phase of the light [ shown by the system control in figure 18 ], and the optical phased array is configured to emit a light beam in a spatial direction based on the amplitude or phase of the light [ figure 10 shows steering with phase ].
Claim 6 is taught by the grating emitters of figure 10.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al as applied to claim 1 above, and further in view of Eldada (2018/0136317).
The subject matter of claims 2 and 3 would have been obvious because figure 1 of Eldada taught that it was known at the time of the present application to have used multiple phased arrays arranged in different radiation angles in order to cover and extended volume of space.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al as applied to claim 1 above, and further in view of Hashemi et al (2018/0039153 – provisional 62/370,131 filed 8/2/2016).
Figure 1 of Hashemi et al teaches that it was known at the time of the present application to have included amplitude (105) and phase (106) adjustment elements in a directive optical system.
Claims 12 and 13 would have been obvious in that they read on using amplitude adjustment to balance the output from multiple emitters.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi et al in view of Sun et al (2018/0188452) and Hosseini et al.
With respect to claim 17, Hashemi et al disclose:
A method [ the operation of the device in figure 1 ] comprising: generating light by at least one laser [ taught by the operation of optical TX/RX/TRX ]; selecting a wavelength of the light; splitting light from the at least one laser to a plurality of encoders [ taught by the operation of waveguides (107) and couplers (108) ]; encoding the light in a pattern by the plurality of encoders; and transmitting the light in a spatial direction by an optical phased array comprising a plurality of emitters [ taught by the operation of optical antennas (104) ], each emitter connected to a corresponding encoder of the plurality of encoders through a corresponding waveguide.
The first difference between claim 17 and Hashemi et al is the function of selecting transmission wavelength.
Figure 10 of Hosseini et al teaches that it was known to steer a beam as a function of frequency, thus rendering modifying the device of Hashemi et al to select frequency obvious, when seeking an alternative means of beam steering.
The second difference between claim 17 and Hashemi et al is encoding the signal from the optical TX/RX/TRX.
Figure 6 of Sun et al teaches that it was known at the time of the present application to have encoded transmitted signals via a code generator (614) and modulator (624) in order to enable correlation of a signal reflected from a target object.
It would have been obvious to have modified the device of Hashemi et al to include signal encoding when seeking correlation of reflected signals.
Claim 18 is taught by the autocorrelation detection (670) of Sun et al.
Claim 19 is taught by paragraph 0039 of Sun et al.
Allowable Subject Matter
Claims 4, 5, 7-11, 14-16, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
				Other Cited Prior Art
Li et al (CN111551914) – the sole figure teaches an optical phased array.
MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MARK HELLNER/            Primary Examiner, Art Unit 3645